 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 1 of 13 PageID #: 331



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


CAPE DOGWOOD REDEVELOPMENT                     )
CORP.,                                         )
                                               )
              Plaintiff,                       )
                                               )
       V.                                      )            No. 1:19-CV-23 RLW
                                               )
GLOBAL BOWLING, LLC, et al.,                   )
                                               )
              Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Global Bowling, LLC's ("Global Bowling")

Motion to Set Aside the Entry of Default of Global Bowling (ECF No. 44), and Motion to

Reinstate Pleadings or in the Alternative for Leave to File Out of Time, attached to which is the

Affidavit of Defendant Brent Dyer (ECF Nos. 45, 45-2). Plaintiff Cape Dogwood Redevelopment

Corp.'s ("Plaintiff') opposes the Motions in a combined response (ECF No. 48). Global Bowling

did not reply in support of its Motions and the time to do so has passed. For the following

reasons, the Court will deny both Motions.

I. Background

       This case was originally filed in state court in December 2018 and removed to federal

court in February 2019 by Defendants Global Bowling, Brent Dyer, and Michael Conejo

(collectively, "Defendants"). The First Amended Complaint ("Complaint") alleges that Global

Bowling is a limited liability company from California that purports to sell bowling equipment

and materials for entertainment spaces. Plaintiff created an entertainment establishment in Cape

Girardeau, Missouri that offers its customers bowling, arcade games, and other entertainment
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 2 of 13 PageID #: 332



options. Prior to the establishment's opening, Global Bowling contacted Plaintiff and offered to

sell it bowling equipment and other materials.

       Plaintiff alleges it paid sums to Global Bowling, but Global Bowling failed and refused to

provide much of the materials contracted for. Plaintiff alleges that Global Bowling was engaged

in a scheme to defraud it by using Plaintiffs money to pay off other projects and debts. Plaintiff

alleges it paid Global Bowling more than $150,000 for equipment and materials that were never

delivered, and Global Bowling's fraud caused an extensive delay in opening Plaintiffs business

and resulted in it paying other vendors amounts over and above the Global Bowling contract price.

Plaintiff claims damages in excess of $300,000.

       Count I of the Complaint asserts a claim against each of the Defendants for fraud; Count II

asserts a claim against Global Bowling for breach of contract in the amount of at least

$307,379.40; and Count III asserts a claim against Global Bowling for unjust enrichment in the

amount of $153,377.50 for materials that Plaintiff paid for but were never received and installed.

       On June 12, 2020, Defendants' counsel filed a Motion to Withdraw as Counsel for

Defendants (ECF No. 29), which stated that "professional considerations ha[d] arisen" that made

withdrawal "necessary." (Id. at 1.) On June 15, 2020, the Court issued a Memorandum and Order

(ECF No. 30) that withheld ruling on defense counsel's Motion to Withdraw for a period of thirty

(30) days to allow Global Bowling time to obtain substitute counsel. The Court stated that Global

Bowling as an artificial entity could not represent itself in federal court, and that failure to obtain

substitute counsel within the time allowed may subject it to a default judgment in favor of

Plaintiff. (Id. at 2-3.) The Court ordered Global Bowling to obtain substitute counsel by July 15,

2020, and ordered its counsel to provide a copy of Memorandum and Order to the Defendants and

file a Notice with the Court certifying they had done so by June 19, 2020. (Id. at 3.) Global

Bowling's counsel filed a Certificate of Service stating that on June 16, 2020, he sent copies of the

                                                  2
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 3 of 13 PageID #: 333



Motion to Withdraw and the Court's Memorandum and Order requiring Global Bowling to obtain

substitute counsel to Global Bowling, Brent Dyer, and Michael Conejo by certified mail/return

receipt receipted and email. (ECF No. 31.) Global Bowling did not obtain substitute counsel by

July 15, 2020.

       The Court granted Defendants' counsel's Motion to Withdraw by Memorandum and Order

of July 17, 2020 (ECF No. 31), and directed Plaintiff to file motions to strike Global Bowling's

pleadings and for clerk's entry of default against it pursuant to Rule 55(a), Federal Rules of Civil

Procedure. In compliance with the Court's Order, Plaintiff filed a Motion to Strike the Pleadings

of Defendant Global Bowling on July 21, 2020 (ECF No. 33), and a Motion for Entry of Default

Pursuant to Rule 55(a) Against Defendant Global Bowling (ECF No. 35).

       The Court granted Plaintiffs Motion to Strike Global Bowling's pleadings by.

Memorandum and Order of August 5, 2020 (ECF No. 40), ordered Global Bowling's Answer

stricken from the record, and ordered the Clerk to mail a copy of its Memorandum and Order to

each of the Defendants at three separate addresses. (M,_ at 3-4.) The Clerk of the Court granted

Plaintiffs Motion for Entry of Clerk's Default on August 7, 2020, and entered the default of

Global Bowling. (ECF No. 41.)

       On August 19, 2020, the Court granted Plaintiffs Motion to Compel full and complete

answers to its interrogatories and requests for production of documents, originally served on the

Defendants on January 14, 2020. See Mem. and Order (ECF No 42). The Defendants did not

respond to the Motion to Compel. (Id. at 1.) The Court summarily overruled Defendants Dyer

and Conejo's general objections and ordered them to supplement their interrogatory answers and

responses to document requests by August 31, 2020. (Id. at 2-3.)

       Also on August 19, 2020, new counsel entered an appearance for the Defendants and filed

a Motion to Set Aside the Entry of Default of Global Bowling (ECF No. 44) and a Motion to

                                                 3
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 4 of 13 PageID #: 334



Reinstate Global Bowling's Pleadings or in the Alternative for Leave to File Out of Time,

accompanied by the Affidavit of Defendant Brent Dyer (ECF Nos. 45, 45-2).

II. Legal Standard

       An entry of default under Rule 55(a) will not automatically be set aside. The Federal

Rules require that there be a showing of "good cause" to set aside an order of default. Fed. R. Civ.

P. 55(c). To determine whether good cause exists, the Court "considers the: (1) blameworthiness

or culpability of the defaulting party; (2) existence of a meritorious defense; and (3) prejudice to

the other party by setting aside default." Johnson v. Leonard, 929 F.3d 569, 573-574 (8th Cir.

2019) (citing Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781, 784 (8th Cir. 1998)). "Setting

aside default is often appropriate 'for marginal failures when there [are] meritorious defenses and

an absence of prejudice."' Id. (quoting Johnson, 140 F.3d at 784). In applying this analysis, the

Eighth Circuit "focus [es] heavily on the blameworthiness of the defaulting party." Johnson, 140

F .3d at 784. Eighth Circuit "cases have consistently sought to distinguish between contumacious

or intentional delay or disregard for deadlines and procedural rules, and a 'marginal failure' to

meet pleading or other deadlines. [It] ha[s] rarely, if ever, excused the former." Id. (citing cases).

In contrast, the Eighth Circuit "has often granted Rule 55(c) and Rule 60(b) relief for marginal

failures when there were meritorious defenses and an absence of prejudice." Id. (citing cases).

       "Whether a meritorious defense exists is determined by examining whether the proffered

evidence would permit a finding for the defaulting party." Stephenson v. El-Batrawi, 524 F.3d

907, 914 (8th Cir. 2008) (internal quotation marks and quoted case omitted). "The underlying

concern is whether there is some possibility that the outcome after a full trial will be contrary to

the result achieved by the default." Id. (quoted case omitted). As to the issue of prejudice, "delay

alone, or the fact the defaulting party would be permitted to defend on the merits, are insufficient

grounds to establish the requisite prejudice to the plaintiff." Id. at 915. "Setting aside a default


                                                  4
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 5 of 13 PageID #: 335



must prejudice plaintiff in a more concrete way, such as loss of evidence, increased difficulties in

discovery, or greater opportunities for fraud and collusion." Id. (quoted case omitted).

       The Court is also mindful of the strong policy underlying the Federal Rules of Civil

Procedure favoring decisions on the merits rather than resolution of cases through default

judgment. See United States ex rel. Time Equip. Rental & Sales, Inc. v. Harre, 983 F.2d 128, 130

(8th Cir. 1993). "The entry of a default judgment should be a 'rare judicial act."' Comiskey v.

JFTJ Corp., 989 F.2d 1007, 1009 (8th Cir. 1993) (quoted case omitted). "There is a 'judicial

preference for adjudication on the merits,' Oberstar v. F.D.I.C., 987 F.2d 494, 504 (8th Cir. 1993),

and it is likely that a party who promptly attacks an entry of default, rather than waiting for grant

of a default judgment, was guilty of an oversight and wishes to defend the case on the merits."

Johnson, 140 F.3d at 784.

III. Discussion

       A. The Issue of Global Bowling's Good Cause

       Global Bowling asserts that its failure to comply timely with the Court's Order to obtain

substitute counsel was a result of excusable neglect and that it shows good cause to set aside the

Clerk's Entry of Default as follows:     "Global Bowling, and the other co-defendants, did not

understand the Court's deadline for obtaining new Counsel at the exit of their prior Attorneys.

Thus, their delay in obtaining new counsel was not done in bad faith, but was in fact a result of

inadvertent oversight[.]" (ECF No. 46 at 3.) Global Bowling also asserts that it had previously

been actively litigating the case and "upon learning of the Court's Order and their default,

Defendants engaged present Counsel and have moved expeditiously to remedy the default[.]"

(Id.) The Affidavit of Defendant Dyer states in pertinent part that he is a representative of Global

Bowling, that he "did not receive copies of the motion for entry of default or motion to strike filed

by Plaintiff," and he "was unaware that my [sic] pleadings had been struck until receiving a copy

                                                  5
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 6 of 13 PageID #: 336



by mail from the court." (ECF No. 45-2 ,r,r 3, 4.) Dyer further states that his "inaction on behalf

of Global Bowling was unintentional, as [he] believed [he] had ample time to secure new counsel

to defend this lawsuit." (Id.   ,r 5.)   Global Bowling contends that Plaintiff will not be prejudiced if

the default is set aside, because "the affirmative defenses alleged in the initial answer have been

on file with the Court for many months and are the subject of significant discovery." (ECF No 46

at 3.) Global Bowling does not address the merits of any defenses it may have, however.

       Plaintiffs opposition sets out a timeline for this case beginning in state court, which

supported by citation to exhibits.         (ECF No. 48 at 1-3.) Plaintiffs timeline and opposition

memorandum establish that Global Bowling did not respond timely to Petition in the State case,

and ultimately removed the case to federal court only after Plaintiff filed a motion for

interlocutory order of default in state court. In federal court, the Case Management Order was not

issued until November 2019, and Plaintiff served Global Bowling with initial discovery in January

2020. Global Bowling did not respond until April 2020 and its responses were evasive, at best.

Global Bowling was informed by its former counsel on two occasions that former counsel would

be withdrawing for reasons that former counsel asserted it was precluded from disclosing. (ECF

No. 29.)    Plaintiffs counsel objected to the evasive discovery requests and sent additional

discovery requests, after which Global Bowling's former counsel almost immediately moved to

withdraw.

       The Court issued an Order concerning the motion to withdraw that Global Bowling's

former counsel served on Global Bowling, and Global Bowling admits it received. In clear and

certain terms, the Order (1) directed Global Bowling to obtain new counsel in 30 days; and (2)

warned that a default would be entered against if it did not. Global Bowling did not obtain

counsel, and if it was confused about the Court's Order, it did nothing to attempt to clarify its

confusion. Plaintiffs counsel also states he reached out to Defendants Dyer and Conejo by e-mail

                                                       6
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 7 of 13 PageID #: 337



and regular mail about the discovery responses, but neither responded. (ECF No. 48 at 4.) Only

after the entry of default did Global Bowling finally respond by filing the instant Motions.

       The averments in Defendant Dyer's affidavit do not establish good cause for Global

Bowling's failure to timely obtain new counsel as ordered by the Court. Dyer states only:

               3) I did not receive copies of the motion for entry of default or
               motion to strike filed by Plaintiff.

               4) I was unaware that my pleadings had been struck until receiving a
               copy by mail from the court.

               5) My inaction on behalf of Global Bowling was unintentional, as I
               believed I had ample time to secure new counsel to defend this
               lawsuit.

(ECF No. 45-2).

       Setting aside for the moment that Defendant Dyer did not receive copies of Plaintiffs

motions to strike Global Bowling's pleadings and for clerk's entry of default, it is undisputed that

his former counsel warned Defendants on two occasions that counsel would be withdrawing. It is

also undisputed that Dyer received the Court's Order of June 15, 2020, which stated in pertinent

part, "IT IS HEREBY ORDERED that Defendant Global Bowling, LLC shall obtain new counsel

and this Defendant's substitute counsel shall enter an appearance in this case by July 15, 2020."

(ECF No. 30 at 3.) The Order also stated,

               Defendant Global Bowling, LLC is a limited liability company that
               cannot appear or file any papers or motions in this case except
               through a licensed attorney. Therefore, this Defendant must either
               secure new counsel within the time allowed by the Court or be
               subject to a potential default judgment entered in favor of Plaintiff.

(Id. at 2) (citing cases). The Order that Global Bowling must obtain new counsel by July 15,

2020, or possibly suffer a default judgment left no room for misunderstanding or

misinterpretation.   Global Bowling's unsupported assertion that the Defendants "did not

understand the Court's deadline for obtaining new Counsel at the exit of their prior Attorneys" is

                                                  7
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 8 of 13 PageID #: 338



unpersuasive. Defendant Dyer's averment that he "believed [he] had ample time to secure new

counsel to defend this lawsuit" is also unpersuasive, as there is no basis in the record to support

such a belief.

       Because the Defendants knew Global Bowling had to obtain new counsel by July 15, 2020,

or face a potential default, its failure to do so was a deliberate act in disregard of the Court's

Order. Nothing in the Defendants' Motions establishes good cause or excusable neglect. That

said, the fact that Defendants filed their Motions within approximately two weeks after Global

Bowling's Answer was stricken and its default entered weighs in favor of a finding that their prior

failure to act was not contumacious. See Johnson, 140 F .3d at 784 ("it is likely that a party who

promptly attacks an entry of default, rather than waiting for grant of a default judgment, was guilty

of an oversight and wishes to defend the case on the merits."); see also Colleton Preparatory

Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417-418 (4th Cir. 2010) (court must consider,

among other factors, whether moving party acted with reasonable promptness in seeking to set

aside entry of default; party acted with requisite promptness and diligence when it moved to set

aside default within nine days after its counsel learned of existence of suit); Lacy v. Sitel Corp.,

227 F.3d 290, 292 (5th Cir. 2000) (court may consider whether defendant acted expeditiously to

correct default); United States v. Di Mucci, 879 F.2d 1488, 1495 (7th Cir. 1989) (quick action to

correct default is one factor that must be shown when seeking relief from default judgment).

        Returning to the issue of Plaintiff's failure to serve Defendant Dyer with notice of its

motions to strike Global Bowling's pleadings and for clerk's entry of default, Rule 55 does not

require that a claimant seeking entry of default under Rule 55(a) notify the defaulting party of the

application for entry of default, even when the defaulting party, as here, has already appeared in

the action. See Rule 55(a), Fed. R. Civ. P.; 10 James Wm. Moore, et al., Moore's Federal Practice

§ 55.12 (3d ed. 2018) (citing Dow Chem. Pac. Ltd. v. Rascator Maritime, S.A., 782 F.2d 329, 336

                                                  8
 Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 9 of 13 PageID #: 339



(2d Cir. 1986); Hawaii Carpenters' Trust Funds v. Stone, 794 F.2d 508, 512 (9th Cir. 1986)).

Global Bowling was therefore not entitled to service of the motion for clerk's entry of default,

although Plaintiff was required, under Rule 5, Fed. R. Civ. P., to serve Global Bowling with the

motion to strike its pleadings

       Plaintiff was also required to serve copies of its Motions on Defendants Dyer and Conejo

pursuant to Rule 5, but failed to do so. This failure by Plaintiff, however, cannot excuse Global

Bowling's prior failure to comply with the Court's Order to obtain counsel by July 15, 2020. If

Mr. Dyer had received copies of the Motions, he could not have taken any action on Global

Bowling's behalf other than hiring counsel for it, which he already knew the Court had ordered.

Further, upon becoming self-represented, Dyer and Conejo failed to make any effort to apprise

themselves of the progress of the case by checking the Court's electronic docket, which can be

done from any desktop computer, or even by calling the Clerk's Office to make inquiry. Dyer and

Conejo also did not respond to emails and letters from Plaintiffs counsel.

        The Court certainly "does not approve of [Defendants'] sort of cavalier approach to

litigation," Johnson, 140 F .3d at 785, but is mindful of the preference for resolution of litigation

on the merits rather than by default.      The Court also considers that Plaintiff did not serve

Defendants with its Motions, and Defendants' prompt attempt to set aside the entry of default once

they learned of it. The Court concludes that Global Bowling's failure to comply with the Order to

obtain counsel by July 15, 2020, was significantly more than a marginal failure, but it was not

contumacious. As a result, relief from the entry of "default should be granted if[Global Bowling]

has a meritorious defense and [Plaintiff] will not suffer significant prejudice." Id. (emphasis in

original).

        The Court therefore examines whether Global Bowling establishes a meritorious defense

and whether Plaintiff would be prejudiced if the Clerk's entry is set aside.

                                                  9
Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 10 of 13 PageID #: 340



        B. Global Bowling Does Not Establish a Meritorious Defense

        "When the defaulting party lacks a meritorious defense to the claims, relief from default

. . . is pointless. Consequently, the absence of a defense is a sufficient reason to deny relief.

Conversely, when a meritorious defense exists, any doubts should be resolved in favor of the

motion to set aside the default, so that cases may be decided on their merits." 10 Moore's Federal

Practice, § 55.70 (citing United States v. Aguilar, 782 F.3d 1101, 1108-1109 (9th Cir. 2015) (the

absence of a meritorious defense is a sufficient reason to refuse to set aside default); Indigo Am.,

Inc. v. Big Impressions, LLC, 597 F.3d 1, 4 (1st Cir. 2010) ("Where no meritorious defense exists,

it makes little sense to set aside the entry of default, as doing so would merely delay the

inevitable."); Jenkens & Gilchrist v. Groia & Co., 542 F.3d 114, 120 (5th Cir. 2008) (if a defense

fails to present meritorious defense sufficient to support finding on merits for the defaulting party,

a court has discretion to refuse to set aside default judgment); New York v. Green, 420 F.3d 99,

109 (2d Cir. 2005) (absence of meritorious defense is sufficient reason to support district court's

denial of Fed. R. Civ. P. 60(b) motion to set aside default judgment); United States v. $55,518.05

in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984) (meritorious defense is critical issue because

unless party can demonstrate possibility of winning on merits there is no point in setting aside

default)).

        The Eighth Circuit has instructed that in determining whether a party establishes a

meritorious defense, "the issue is whether the proffered evidence 'would permit a finding for the

defaulting party,' not whether it is undisputed." Johnson, 140 F.3d at 785 (quoted case omitted).

Where a defendant offers mere "bald allegations" or simple assertions that it has a meritorious

defense, without also offering specific supporting facts or evidence underlying the defense, it is

insufficient to show why the entry of default should be set aside. Stephenson, 524 F.3d at 915

(holding district court correctly concluded defendant did not provide minimally adequate factual

                                                  10
Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 11 of 13 PageID #: 341



support to illustrate the potential viability of his asserted defenses, and thus failed to establish the

existence of a meritorious defense).

        Here, Global Bowling's opposition memoranda do not address the merits of its defenses.

Instead, it states only that it alleged affirmative defenses in its now-stricken Answer that "have

been on file with the Court for many months and are the subject of significant discovery." (ECF

No. 46 at 3; ECF No. 47 at 3.) The Court notes that in Global Bowling's Answers and Objections

to Plaintiffs First Interrogatories (Pl.'s Ex. 6, ECF No. 48-6), Plaintiff asked Global Bowling to

describe the factual basis for its affirmative defenses 2-4, 6, and 8-11. 1 Global Bowling responded

to each of these interrogatories with the same boilerplate objection and answer:

                Defendant objects to this interrogatory on the basis that it calls for
                legal conclusions, is overbroad, and improperly asks Defendant to
                marshal its evidence. Defendant are [sic] still in the process of
                identifying information responsive to this interrogatory and will
                supplement it in a timely manner if and when responsive
                information is identified.

(Pl.'s Ex. 6 at 7-9,   ~~   9-16.) This boilerplate answer offer no facts that can offer support any of

Global Bowling's affirmative defenses.           Further, none of the Defendants supplemented their

interrogatory answers. See Mem. and Order of Aug. 19, 2020 (ECF No. 42 at 2).




        1
          Global Bowling's Answer listed twenty-five (25) affirmative defenses. The defenses at issue in
Plaintiff's interrogatories are: (2) Plaintiff's claims are barred in whole or in part because the negligence or
actionable conduct of Plaintiff and/or third parties, either in concert or in combination, constitute the sole or
intervening cause of the alleged incident and Plaintiffs injuries; (3) Plaintiff has failed to join all necessary
and/or indispensable parties; (4) Plaintiff's claims may be barred in whole or in part to the extent Plaintiff
has released, settled, entered into an accord and satisfaction, or otherwise compromised its claims; (6)
while denying at all times the existence of any contract between Global Bowling and that was materially
breached, Plaintiff's claims are barred in whole or in part to the extent any such alleged breach of contract
was due to mutual mistake of material fact; (8) Plaintiff's claims are barred by the doctrines of !aches,
unclean hands, estoppel, and waiver; (9) Plaintiff's claims are barred in whole or in part because Plaintiff
failed to mitigate his damages, if any, as required by law; (10) Plaintiff's claims should be reduced or
diminished to the extent Plaintiff has received benefits from collateral sources or other set-off or
recoupment; (11) Plaintiffs claims are barred by the doctrine of substantial performance/compliance.


                                                       11
Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 12 of 13 PageID #: 342



          In sum, Global Bowling makes no proffer of evidence that would permit a finding for it,

and does not even offer argument or explanation as to the merits of its defenses. See Johnson, 140

F.3d at 785 (meritorious defense standard). Global Bowling makes no showing of even minimally

adequate facts or evidence to support the potential viability of its affirmative defenses. It therefore

fails to establish the existence of a meritorious defense. See Stephenson, 524 F.3d at 915. As a

result, there does not appear to be any possibility that the outcome after full litigation of the case

would be different as to Defendant Global Bowling than the result achieved by a default. See id.

at 914.

          Because Global Bowling shows no evidence that would permit a finding in its favor, the

Court finds this is sufficient reason to deny its motion to set aside the Clerk's entry of default

against it. See Johnson, 140 F.3d at 785.

          C. Prejudice to Plaintiff if the Default is Set Aside

          The Court also addresses the issue of prejudice to Plaintiff, although it is not clear whether

Plaintiff must show prejudice where Global Bowling fails to establish a meritorious defense. In

the default context, delay alone, or the fact the defaulting party will be permitted to defend on the

merits, are insufficient grounds to establish the requisite prejudice to the plaintiff. Johnson, 140

F .3d at 785. "Setting aside a default must prejudice plaintiff in a more concrete way, such as 'loss

of evidence, increased difficulties in discovery, or greater opportunities for fraud and collusion."'

Id. (quoting Berthelsen v. Kane, 907 F.2d 617,621 (6th Cir.1990) (per curiam)).

          Here, Plaintiff states that it has been and will continue to be prejudiced if Global

Bowling's default is set aside, because it filed the case two years ago and still does not have

adequate responses to even basic discovery requests despite the significant expenditure of time

and money. Plaintiff states that if the default is set aside, the discovery process will essentially




                                                     12
Case: 1:19-cv-00023-RLW Doc. #: 55 Filed: 12/16/20 Page: 13 of 13 PageID #: 343



begin again and it will be forced to conduct discovery for the entire case within a matter of

months, as the trial setting is April 19, 2021.

       The Court finds that Plaintiff establishes it will be prejudiced because of increased

difficulty in discovery if Global Bowling's default is set aside, based on the facts that the case has

been pending two years and during that time Global Bowling has been dilatory and evasive in

responding to Plaintiffs discovery requests to support its conclusory affirmative defenses, and

now Plaintiff has four months to prepare for the trial of the case and would be required to conduct

all of its discovery against Global Bowling by the Case Management Order's discovery deadline

of December 31, 2020 (ECF No. 28 at 2).

Conclusion

       For the foregoing reasons, the Court concludes that Defendant Global Bowling's Motion to

Set Aside the Entry of Default of Global Bowling (ECF No. 44), and Motion to Reinstate

Pleadings or in the Alternative for Leave to File Out of Time (ECF No. 45), should be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Global Bowling, LLC's Motion to Set Aside

the Entry of Default of Global Bowling (ECF No. 44) is DENIED.

        IT IS FURTHER ORDERED that Defendant Global Bowling, LLC's Motion to

Reinstate Pleadings or in the Alternative for Leave to File Out of Time (ECF No. 45) is DENIED.




                                                       ~      /.~
                                                       ONNIEL.WHITE
                                                       UNITED STATES DISTRICT JUDGE
              , -f/L
Dated this   /b     day of December, 2020.




                                                  13
